NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUNE KRAFT,                                     No. 21-16403

                Plaintiff-Appellant,            D.C. No. 2:20-cv-02004-SPL

 v.
                                                MEMORANDUM*
STATE OF ARIZONA; JAMES P. BEENE;
ROBERT M. BRUTINEL; KENT E.
CATTANI; DAVID W. GARBARINO;
DAVID B. GASS; DOUGLAS GERLACH;
JOHN ROBERT LOPEZ IV; WILLIAM G.
MONTGOMERY; MICHAEL REAGAN;
DAVID D. WEINZWEIG; UNKNOWN
PARTIES, Named as Does 1-10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Rune Kraft appeals pro se from the district court’s judgment in his action


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenging state court decisions. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal on the basis of judicial immunity.

Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999). We affirm.

      The district court properly dismissed Kraft’s action on the basis of judicial

immunity. See Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001)

(describing factors relevant to the determination of whether an act is judicial in

nature and subject to absolute judicial immunity).

      We reject as meritless Kraft’s contention that his due process rights were

violated.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Kraft’s motion for leave (Docket Entry No. 15) is denied.

      AFFIRMED.




                                          2                                    21-16403